          Case 1:19-cv-09664-VSB Document 32 Filed 02/24/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                      2/24/2021
 GLENN JOHNSON,

                                 Plaintiff,                          19-cv-9664 (VSB)
                     -against-                             ORDER GRANTING PRO BONO
                                                                   COUNSEL
 CITY OF NEW YORK et al.,

                                 Defendants.

Vernon S. Broderick, United States District Judge:

       The Court directs that the Clerk of Court seek pro bono counsel to enter a limited

appearance for the purpose of conducting certain document discovery and deposition in the

above-captioned action. Counsel will file a Notice of Limited Appearance as Pro Bono Counsel.

                                       LEGAL STANDARD

       The in forma pauperis statute provides that the courts “may request an attorney to

represent any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). Unlike in criminal

cases, in civil cases, there is no requirement that courts supply indigent litigants with counsel.

Hodge v. Police Officers, 802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have “broad

discretion” when deciding whether to seek pro bono representation for a civil litigant. Id. Even

if a court does believe that a litigant should have a free lawyer, under the in forma pauperis

statute, a court has no authority to “appoint” counsel, but instead, may only “request” that an

attorney volunteer to represent a litigant. Mallard v. U.S. Dist. Court for the S. Dist. of Iowa, 490

U.S. 296, 301–10 (1989). Moreover, courts do not have funds to pay counsel in civil matters.

Courts must therefore request the services of pro bono counsel sparingly, and with reference to

public benefit, in order to preserve the “precious commodity” of volunteer-lawyer time for those
          Case 1:19-cv-09664-VSB Document 32 Filed 02/24/21 Page 2 of 4




litigants whose causes are truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172–73

(2d Cir. 1989).

       In Hodge, the Second Circuit Court of Appeals set forth the factors a court should

consider in deciding whether to grant a litigant’s request for pro bono counsel. 802 F.2d at 61–

62. Of course, the litigant must first demonstrate that he or she is indigent, for example, by

successfully applying for leave to proceed in forma pauperis. The court must then consider

whether the litigant’s claim “seems likely to be of substance” – “a requirement that must be taken

seriously.” Id. at 60–61. If these threshold requirements are met, the court must next consider

such factors as:

       the indigent’s ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to
       the fact finder, the indigent’s ability to present the case, the complexity of the
       legal issues[,] and any special reason in that case why appointment of counsel
       would be more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant’s

efforts to obtain counsel). In considering these factors, district courts should neither apply

bright-line rules nor automatically deny the request for counsel until the application has survived

a dispositive motion. See Hendricks v. Coughlin, 114 F.3d 390, 392–93 (2d Cir. 1997). Rather,

each application must be decided on its own facts. See Hodge, 802 F.2d at 61.

                                           DISCUSSION

       Plaintiff filed a Request to Proceed in Forma Pauperis (IFP), which the Court granted.

(See Doc. 6.) Plaintiff therefore qualifies as indigent.

       In the complaint, Plaintiff asserts claims under 42 U.S.C. § 1983 and state law, stemming

from an incident in which he alleges he was physically assaulted while incarcerated. The Court

finds that Plaintiff’s claim is “likely to be of substance.” Hodge, 802 F.2d 61–62. The Court

finds that the other Hodge factors also weigh in favor of granting Plaintiff’s application. Plaintiff


                                                  2
          Case 1:19-cv-09664-VSB Document 32 Filed 02/24/21 Page 3 of 4




has a deposition upcoming next month, for which he hopes to have representation. See (Doc.

31.) Plaintiff has also, despite diligently pursuing his claims in good faith, experienced some

logistical difficulties conducting discovery. See (Docs. 28–29.) In this case, representation

would “lead to a quicker and more just result by sharpening the issues and shaping examination.”

Hodge, 802 F.2d at 61.

        Given the early stage of the proceedings, the Court will request that counsel appear for

the limited purpose of assisting with discovery, including but not limited to representing Plaintiff

in his upcoming deposition. In addition, pro bono counsel may engage in settlement discussions.

        Under the Court’s Standing Order regarding the Creation and Administration of the Pro

Bono Fund (16-MC-0078), pro bono counsel may apply to the Court for reimbursement of

certain out-of-pocket expenses spent in furtherance of Plaintiff’s case. The Pro Bono Fund is

especially intended for attorneys for whom pro bono service is a financial hardship. See

https://nysd.uscourts.gov/forms/pro-bono-fund-order.

        Pro bono counsel will not be obligated for any aspect of Plaintiff’s representation beyond

the matters described in this order. In particular, pro bono counsel will not be required to

respond to a dispositive motion. In the event that Defendants file a dispositive motion, pro bono

counsel may seek appropriate relief, including an extension of Plaintiff’s time to respond, or an

expansion of pro bono counsel’s role to include responding to the motion. Absent an expansion

of the scope of pro bono counsel’s representation, pro bono counsel’s representation of Plaintiff

will end upon completion of discovery.

        Upon the filing by pro bono counsel of a Notice of Completion, the representation by pro

bono counsel of Plaintiff in this matter will terminate, and pro bono counsel will have no further

obligations or responsibilities to Plaintiff or to the Court in this matter.




                                                   3
          Case 1:19-cv-09664-VSB Document 32 Filed 02/24/21 Page 4 of 4




                                          CONCLUSION

        For the foregoing reasons, the Clerk of Court is directed to attempt to locate pro bono

counsel to represent Plaintiff for the limited purposes described above. The Court advises

Plaintiff that there are no funds to retain counsel in civil cases and the Court relies on volunteers.

Due to a scarcity of volunteer attorneys, a lengthy period of time may pass before counsel

volunteers to represent Plaintiff. If an attorney volunteers, the attorney will contact Plaintiff

directly. There is no guarantee, however, that a volunteer attorney will decide to take the case,

and plaintiff should be prepared to proceed with the case without an attorney.

        The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this Order would

not be taken in good faith and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

        The Clerk is directed to terminate the open motion at Document 31 and to mail a copy of

this Order to the pro se Plaintiff.

SO ORDERED.

 Dated:    February 24, 2021
           New York, New York

                                                               Vernon S. Broderick
                                                            United States District Judge




                                                  4
